
	

113 S574 IS: DREDGE Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 574
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modify the project for navigation, Mississippi River
		  Ship Channel, Gulf of Mexico to Baton Rouge, Louisiana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dredging for Restoration and
			 Economic Development for Global Exports Act of
			 2013 or the DREDGE Act of 2013.
		2.Mississippi River
			 Ship Channel, Gulf of Mexico to Baton Rouge, Louisiana
			(a)Project
			 modificationThe project for
			 navigation, Mississippi River Ship Channel, Gulf of Mexico to Baton Rouge,
			 Louisiana, authorized by the matter under the heading Mississippi River Ship
			 Channel, Gulf to Baton Rouge, Louisiana of section
			 201(a) of the Water Resources Development Act of 1986 (100 Stat. 4090), is
			 modified as follows to direct the Secretary of the Army, acting through the
			 Chief of Engineers—
				(1)to achieve,
			 operate, and maintain a navigation channel of 50 feet with respect to the
			 portion of the project from Baton Rouge to the Southwest Pass sea buoy;
				(2)to complete the
			 work required under paragraph (1) not later than the last day of the third
			 fiscal year beginning after the date of enactment of this Act (completing at
			 least 1/3 of that work in each of the first 2 fiscal years
			 beginning after the date of enactment of this Act); and
				(3)to conduct a pilot
			 disposal and sediment project in the Southwest Pass area to determine the
			 cost-effectiveness of pump-out disposal operations for hopper dredges
			 for—
					(A)environmental
			 enhancement; and
					(B)dredged material
			 disposal.
					(b)ConsultationIn
			 carrying out subsection (a)(3), the Secretary of the Army, acting through the
			 Chief of Engineers, shall consult with appropriate Federal, State, and local
			 agencies and stakeholders to determine the safe placement and timing of
			 pump-out disposal operations that protect, create, restore, and nourish coastal
			 wetlands and aquatic habitat.
			(c)Treatment of
			 costsAll costs of the work required under subsection (a) shall
			 be treated as operation and maintenance costs, including the first costs of
			 achieving a navigation channel of 50 feet.
			(d)Federal
			 shareNotwithstanding section
			 101(b)(1) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2211(b)(1)), the Federal share of the cost of the work required under
			 subsection (a) shall be 100 percent.
			(e)FundingNotwithstanding
			 section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) or
			 section 9505 of the Internal Revenue Code of 1986, the Secretary of the Army,
			 acting through the Chief of Engineers, shall pay 100 percent of the costs of
			 the work required under subsection (a) out of amounts made available to the
			 Secretary from the Harbor Maintenance Trust Fund for operation and maintenance
			 expenses.
			(f)Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Secretary of the Army,
			 acting through the Chief of Engineers, shall submit to Congress a report
			 on—
				(1)the cost and the
			 environmental, storm damage reduction, and social benefits of the pump-out
			 disposal operation carried out under subsection (a)(3), as compared to standard
			 dredging practices for the area; and
				(2)the total quantity
			 of dredge material produced during operation and maintenance activities in the
			 New Orleans District and the quantity that is beneficially used.
				(g)Limitation on
			 statutory constructionNothing in this section affects the
			 authority of the Secretary of the Army with respect to the width of the project
			 referred to in subsection (a).
			
